Citation Nr: 0806484	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  01-08 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD) with panic 
attacks prior to June 12, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to April 
1958 and from October 1958 until his retirement in July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the claims files 
subsequently was transferred to the RO in St. Petersburg, 
Florida.

The Board remanded this case for additional evidentiary 
development in February 2006.  The case has since been 
returned to the Board for further appellate action.

In a March 2006 statement, the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) for the period under appeal.  This 
claim is referred to the originating agency for appropriate 
action.


FINDINGS OF FACT

1.  Prior to October 23, 1999, the veteran's psychiatric 
disability was productive of definite social and industrial 
impairment with occasional deceases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  On and after October 23, 1999, and prior to June 12, 
2000, the veteran's psychiatric disability was productive of 
considerable social and industrial impairment with reduced 
reliability and productivity.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
30 percent for a psychiatric disability were not met prior to 
October 23, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2007), and 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a 50 percent disability rating for a 
psychiatric disability were met on and after October 23, 
1999.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411, and 4.132, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  However, the Court also stated that the failure 
to provide pre-AOJ-decision notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the veteran's claim initially was adjudicated in 
November 1999, before the enactment of the VCAA in November 
2000.  The record reflects that the veteran was provided with 
the notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letter 
mailed in February 2006, after its initial adjudication of 
the claim.  The veteran was provided notice regarding the 
disability rating and effective date elements of his claim by 
letter mailed in May 2006.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim in October 2007.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency on the merits of the claims would 
have been different had complete VCAA notice been provided at 
an earlier time.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case, the Board finds that the February 2006 VCAA 
letter was in substantial compliance with the requirements of 
Vazquez-Flores to the extent that the veteran was notified of 
the type of evidence needed to substantiate his claim.  
Nevertheless, even if one were to find that the February 2006 
letter does not contain the level of specificity set forth in 
Vazquez-Flores, any such procedural defect would not 
constitute prejudicial error in this case.  The record 
reflects that the veteran had actual knowledge of the 
evidence necessary to substantiate his claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Specifically, in 
numerous statements, and particularly his most recent 
November 2007 statement, the veteran articulated his 
understanding of the rating criteria applicable to his claim 
and provided a thorough analysis of the evidence of record in 
light of the applicable law and regulations.  This 
demonstration of "actual knowledge" of the evidence 
necessary to substantiate a claim for a higher evaluation 
satisfies the first and fourth requirements of Vazquez-
Flores.

The Board notes that the veteran has been afforded 
appropriate VA examinations and that service medical records, 
pertinent VA medical records, and Social Security 
Administration (SSA) records have been obtained.  Pursuant to 
the Board's February 2006 instructions, the Appeals 
Management Center (AMC) attempted to obtain additional 
treatment records dated from January 1976 to January 1995 
from Kenner Army Medical Center.  In October 2006, Kenner 
Army Medical Center provided the AMC with laboratory results 
and indicated that it possessed no additional records.  The 
AMC entered a formal finding regarding the unavailability of 
those records in September 2007 and advised the veteran of 
this finding.  In his November 2007 statement, the veteran 
did not identify any additional outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim were non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Factual Background

In a November 1999 rating decision, the veteran's claim for 
service connection for a psychiatric disability was granted, 
and a 30 percent evaluation was assigned, effective February 
24, 1992.  In February 2006, the Board increased the 
disability rating assigned to the veteran's psychiatric 
disability to 100 percent, effective June 12, 2000.  The 
present appeal involves the veteran's claim that the severity 
of his psychiatric disability warranted an initial disability 
rating higher than 30 percent from February 24, 1992, to June 
11, 2000.

The veteran underwent a psychiatric evaluation in February 
1992.  He reported that since 1976 he had experienced 
recurrent episodes of chest pain, difficulty breathing, 
feelings of dread and doom, heart palpitations, increased 
heart rate, and anxiety.  These symptoms formerly had been 
considered symptoms of a heart condition, but testing had 
revealed no medical evidence of a cardiac problem.  He 
recently had been psychiatrically evaluated and prescribed 
medications, but these medications were too sedating for him.  
On mental status examination he was alert to person, place, 
and time.  His mood was within normal limits, and he was neat 
and clean.  He exhibited psychomotor agitation and anxiety 
but no psychosis, suicidality, or homicidality.  The 
diagnosis was panic disorder without acrophobia.

In an April 1992 examination report, the veteran complained 
of recurrent chest pain that had worsened since September 
1991.  He reported having undergone cardiac catheterization 
to determine the cause of his chest pain and having been 
referred for psychiatric evaluation after no cardiac problems 
were detected.  The veteran was currently working and 
commuting approximately 100 miles for his job.  He was 
married and had experienced some problems in his marriage.  
He complained that his sleep was intermittent and his 
appetite was "too good."  On mental status examination, he 
was well-spoken, casually dressed, and very neatly groomed.  
The examiner noted that the veteran related quite well during 
the interview, although he hardly ever smiled.  He was 
markedly tense, appeared to be quite obsessional about his 
work, and reported feeling constantly under pressure.  The 
veteran's mood was somewhat depressed, but he denied any 
feelings of sadness.  There was no evidence of psychotic 
manifestation.  Cognitive function was within normal limits.  
The diagnosis was panic disorder without agoraphobia.  The 
examiner opined that the veteran would not benefit from 
treatment with tranquilizers because his personality type did 
not response well to "tranquility."

The veteran testified at a local hearing before a Decision 
Review Officer in April 1993 in support of the underlying 
claim for service connection.  He again reported a history of 
chest pain and explained that he was reluctant to take his 
prescribed medication because he became a "zombie" after 
taking it and believed it to be habit-forming.  He testified 
that he recently had quit his last job and that he had held 
16 jobs since retiring from the military because he tended to 
"just walk away from a job if it gets too bad or too 
painful."  He stated that he coped with his symptoms by 
resting or taking time off from work.

In August 1993, the veteran submitted a claim for a total 
disability rating based on individual unemployability (TDIU).  
He indicated that he had held three full-time jobs between 
August 1988 and July 1992 and that no time had been lost from 
any of these jobs due to illness.

The veteran was afforded another psychiatric examination in 
August 1993.  On mental status examination, he was casually 
dressed, neatly groomed, soft-spoken, and courteous.  His 
manner was cautious but earnestly cooperative.  His eye 
contact was adequate.  There were no unusual movements or 
overt indications of anxiety, but overall he was moderately 
tense.  His mood was level, and his affect was appropriate to 
his mood and to the situation.  He was fully oriented, and 
there were no signs of cognitive impairment.  His thoughts 
were rational, coherent, linear, and goal-directed, and there 
was no indication of impaired judgment.  He denied ever 
experiencing any serious despondency or suicide 
preoccupations.  The diagnosis was panic disorder with 
somatization in an individual with significant obsessive 
compulsive personality features.  The examiner noted that 
while the veteran had obtained some relief with anti-anxiety 
medications, the side effects of these medications rendered 
them too problematic for sustained use.

At an October 1999 VA examination, the veteran recounted the 
history of his symptoms, cardiac testing, and subsequent 
diagnosis of panic disorder.  He reported experiencing panic 
attacks during the years after his retirement from service.  
Life stressors caused him significant discomfort, and he 
exhibited avoidant behavior, including quitting jobs, in 
stressful situations.  The examiner noted that as a baseline 
the veteran was somewhat obsessive, anxious, and a 
perfectionist.  He stated that he was unable to sleep well 
the night before big events.  He experienced periods of mild 
depression during which he became more withdrawn, had 
decreased interest and low mood, ate more, slept less, and 
felt somewhat fatigued and tired.  His last panic episode had 
occurred in July 1998 and included symptoms of chest 
tightness and pain, indigestion, tremors in his hands and 
arms, shortness of breath, and sweating.

On mental status examination, his speech was very 
circumstantial but was clear, coherent.  He was alert and 
oriented with memory, cognition, attention, and concentration 
all intact.  He denied lethal ideations, perceptual 
disturbances, or psychotic symptoms.  His mood was anxious 
and somewhat dysphoric, and his affect was mildly saddened 
and anxious.  He reported sometimes having difficulty with 
frustration, tolerance, irritability, and aggressive urges, 
but he denied any loss of judgment.  His behavior was "quite 
avoidant," and he tried to avoid conflict or stressful 
circumstances.  The diagnosis was panic disorder, and it was 
noted that he exhibited some obsessive personality traits.  
The examiner assigned a Global Assessment of Function (GAF) 
score of 60 to indicate his present and best level of 
function in the past year.  She noted that this score 
represented some moderate symptoms, affect difficulties, 
panic attacks, difficulty socially and occupationally, and a 
need to minimize conflicts and stress levels.  

An April 2000 VA outpatient treatment record notes that the 
veteran complained of feeling depressed and anxious and 
having panic attacks.  He was working as a truck driver two 
to three days per week.  He was married, but he did not have 
good relationships with his three children.  On mental status 
examination, he was casually dressed and cooperative with 
good eye contact.  His thoughts were linear, logical, and 
goal-directed.  He denied suicidal or homicidal ideation, and 
there were no delusions or obsessions.  His mood was sad and 
depressed, but his affect was appropriate with full range.  
He was fully oriented, and his attention and concentration 
were within normal limits.  His insight was fair, and his 
judgment was good by testing and fair by history.  The 
diagnosis was panic disorder, and a GAF score of 50/60 was 
assigned.  The examining physician noted that the veteran was 
unable to get along with people because of his irritability 
and angry outbursts.

In a May 2000 outpatient treatment record, the veteran 
discussed his marriage problems and explained that he and his 
wife had been separated three times during their marriage.  
The diagnosis was panic disorder, with a note to rule-out 
PTSD, and a GAF score of 50/60 was assigned.  The examining 
physician again noted that the veteran was unable to get 
along with people because of his irritability and angry 
outbursts.  

VA outpatient treatment records reflect that the veteran 
began psychotherapy in May 2000 after complaining of 
flashbacks involving his experiences in Vietnam.  In his 
first session, he was tearful and unable to recall things 
which had been enjoyable for him in the past.  The impression 
was panic disorder with a note to rule-out PTSD.  In the next 
session, he reported that his panic attacks occurred on a 
daily basis, sometimes several times per day and that they 
sometimes woke him.  He stated that he tended to stay away 
from people because he felt frustration after experiencing a 
panic attack.  He also discussed his inability to feel close 
to people.  He admitted that he may have been overly harsh 
with his children, but he stated that it was important to him 
that his children knew that he cared about them.  At a June 
2000 therapy session, the veteran reported that he continued 
to have panic attacks.

VA outpatient treatment records dated in June 2000 reflect 
that the veteran continued to complain of panic attacks, 
although they had improved with the use a new medication.  He 
was employed on a part-time basis as a truck driver.  The 
diagnosis was panic disorder, with a note to rule-out 
depression, and a GAF score of 50/60 was assigned.  The 
examining physician noted that the veteran lived with his 
wife of many years and had panic attacks which interfered in 
his relationships with people.  

In a June 2000 letter, the veteran's VA psychologist stated 
that his diagnosis was panic disorder and his GAF score was 
50.  She noted that she had recently informed the veteran of 
her concern that his panic attacks and intrusive memories of 
Vietnam could be dangerous because he worked as a truck 
driver.  Since he continued to experience panic attacks that 
were triggered suddenly, she believed that employment of any 
kind did not seem possible.

In July 2000, the veteran submitted another claim for a TDIU 
based on his current unemployed status.  He stated that he 
was unemployable due to his service connection psychiatric 
disability.  On the claim form, the veteran indicated that he 
had held two part-time jobs between June 1994 and June 2000 
and that he had lost weeks of work due to illness.  He 
specifically stated that he had found it difficult to 
maintain full-time employment since leaving a full-time 
position in July 1992.  He also stated that he had been 
unemployed between July 1992 and June 1994 and that his 
income had significantly decreased since January 1999.

The veteran's former employer submitted a statement in 
September 2000 that reflected that the veteran had worked 
1,005 hours between May 1995 and December 1995.  During this 
period, he worked between eight and 40 hours per week.

In May 2002, another former employer submitted a statement 
indicating that the veteran had worked periodically from 
March 1996 to June 2000 as a truck driver.  He had quit his 
employment in June 2000 after he began taking medication 
which rendered him unable to drive.  

Records from the SSA reflect that the veteran was awarded 
disability benefits effective June 12, 2000, due to his 
anxiety and depressive disorders.  A functional capacity 
assessment, which was based on the medical records discussed 
above, noted his history of panic attacks and associated 
symptoms.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Specific Rating Criteria

The veteran's psychiatric disability was rated as 30 percent 
disabling prior to June 12, 2000, under Diagnostic Code 9411.  
This code, which pertains to mental disorders, was revised 
effective November 7, 1996, during the pendency of this 
claim.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibit the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after November 7, 1996 (i.e., the effective date 
of the new regulation).

Therefore, the Board addresses herein whether: (1) the 
veteran is entitled to a higher rating under the old criteria 
during the entire period under appeal, and (2) whether, for 
the period on and after November 7, 1996, the veteran is 
entitled to a higher rating under the new criteria.  It is 
noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3- 2000, 65 Fed. Reg. 
33,421 (2000).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (2007).

I.  Former Criteria

Under the version of the rating schedule in effect prior to 
November 7, 1996, a 30 percent rating is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

A 50 percent rating is warranted if the evidence demonstrates 
that the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and that by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

The maximum schedular evaluation of 100 percent is warranted 
where attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior, or the individual 
is demonstrably unable to obtain or retain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment.  In a 
subsequent opinion, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9 1993).  The Board is bound by this interpretation of the 
term "definite." 38 U.S.C.A. § 7104(c) (West 2002).

Under the criteria in effect prior to November 7, 1996, VA 
regulations provided that the severity of a psychiatric 
disorder is premised upon actual symptomatology, as it 
affects social and industrial adaptability.  38 C.F.R. § 
4.130 (1996).  Two of the most important determinants are 
time lost from gainful employment and decrease in work 
efficiency.

A note to the former rating criteria indicates that social 
impairment per se will not be used as the sole basis for any 
specific percentage evaluation but is of value only in 
substantiating the degree of disability based on all of the 
findings.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, Note 
1 (1996).

II.  Current Criteria

Under the current version of Diagnostic Code 9411, a 30 
percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, and thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The maximum schedular rating of 100 percent is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Analysis

The veteran contends that he is entitled to an initial 
disability rating higher than 30 percent for his psychiatric 
disability effective from February 24, 1992, to June 11, 
2000.  He believes that his psychiatric disability, even when 
treated with medication, renders him dysfunctional.  He also 
argues that his disability should be evaluated under the 
former rating criteria, which he considers to be more 
favorable to his claim.

As explained above, the Board has evaluated the veteran's 
psychiatric disability under the former rating criteria for 
the period prior to November 7, 1996, and under both the 
former and current rating criteria beginning on November 7, 
1996.  The Board has determined that the veteran's 
psychiatric disability did not warrant a disability rating 
higher than 30 percent until October 23, 1999, under both the 
former and current criteria.  The Board also has determined 
that from October 23, 1999, through the remainder of the 
appeal period, the veteran's PTSD with panic attacks 
warranted a 50 percent disability rating under both the 
former and current criteria.

I.  Former Criteria

The Board has carefully reviewed the evidence of record, 
including the medical examination reports and the veteran's 
statements regarding the impact of his psychiatric disability 
on his social and occupational functioning.  Based on this 
evidentiary review, and applying the former rating criteria, 
the Board concludes that the evidence does not support the 
award of a disability rating higher than 30 percent prior to 
October 23, 1999.

The medical evidence reflects that prior to October 23, 1999, 
the veteran's psychiatric disability resulted in definite 
industrial impairment that is best described as more than 
moderate but less than rather large.  The veteran's primary 
psychiatric symptoms were recurrent panic attacks and the 
unwanted side effects from his prescribed medications.  
Examinations from the period reveal that he was tense and 
anxious but consistently presented as well-groomed, alert, 
and coherent.

With respect to industrial impairment, the evidence reflects 
that the veteran's psychiatric disability caused 
considerable, but not severe, impairment because of reduced 
reliability, flexibility, and efficiency.  The Board notes 
that the veteran reported in his July 2000 TDIU application 
form that he had been unemployed from 1992 to 1994.  However, 
there is no medical that supports the veteran's contention 
that this period of unemployment was due to his psychiatric 
disability. Although the veteran testified at the April 1993 
hearing that he had quit his job because he was unable to 
cope, the Board notes that the veteran reported at an April 
1992 VA examination that the job involved commuting 100 miles 
each day.  Moreover, the veteran resumed working on a part-
time basis in 1994, and there is no evidence that the veteran 
was asked to leave a job due to an inability to perform his 
duties.

With respect to social impairment, the evidence reflects that 
the veteran and his wife experienced marital problems during 
the course of their decades-long marriage.  Despite these 
problems, however, the veteran and his wife remained married.  
There is no indication that the veteran's ability to 
establish and maintain relationships during this period was 
otherwise impaired.

In sum, the evidence of record between February 24, 1992, and 
October 12, 1999, reflects that the veteran's psychiatric 
disability resulted in definite, but not considerable, 
industrial and social impairment.  Therefore, under the 
former rating criteria, which is more favorable, the Board 
finds that a disability rating higher than 30 percent is not 
warranted between February 24, 1992, and October 12, 1999.

Beginning on October 23, 1999, however, the Board concludes 
that the veteran's psychiatric disability warranted a 50 
percent evaluation under the former rating criteria.  At the 
October 1999 VA examination, the veteran reported an increase 
is his symptoms, including depression and fatigue.  Although 
his last panic attack had occurred several months earlier, 
mental status examination revealed that he was clearly 
avoidant and anxious.  The examiner noted that the GAF score 
of 60 assigned at this examination reflected the veteran's 
moderate symptoms, affect difficulties, panic attacks, 
difficulty socially and occupationally, and a need to 
minimize conflicts and stress levels.

With respect to occupational impairment, the veteran's July 
2000 TDIU claim form indicates that lost weeks from work due 
to illness between March 1996 and June 2000.  However, he 
continued to work on a part-time basis until June 2000, when 
his health care provider advised him to quit.

With respect to social impairment, the October 1999 VA 
examiner noted that the veteran experienced difficulty 
socially.  This observation was repeated in VA outpatient 
treatment records, dated from April 2000 to June 2000, which 
note that the veteran had difficulty getting along with 
people because of his irritability and angry outbursts.  
Although the veteran reported feeling distant from others and 
admitted that he had a strained relationship with his 
children, he also stated that he cared about his children.  
Moreover, despite experiencing some marital problems, he had 
remained married to his wife of several decades.  Thus, his 
ability to maintain relationships cannot be characterized as 
severely impaired.

In sum, the evidence reflects that the veteran's psychiatric 
disability resulted in considerable social and occupational 
impairment beginning on October 23, 1999.  The disability did 
not, however, cause the severe level of impairment that would 
warrant the assignment of a 70 percent disability rating.  
Accordingly, from October 23, 1999, through the remainder of 
the appeal period, a 50 percent disability was warranted for 
the veteran's psychiatric disability under the former 
criteria.

II.  Current Criteria

Applying the current rating criteria beginning on November 7, 
1996, the Board finds that the veteran's psychiatric 
disability did not warrant an evaluation higher than 30 
percent until October 23, 1999.  The Board also finds that 
from October 23, 1999, until June 11, 2000, a disability 
rating of 50 percent was warranted.

Prior to October 23, 1999, the evidence shows that the 
veteran did not experience panic attacks more than once a 
week or problems with speech, cognition, memory, and 
thinking.  The evidence also shows that the veteran 
maintained part-time employment between November 1996 and 
June 2000.  However, his occupational performance during this 
period was marked by occasional decreases in work efficiency, 
as evidenced by the July 2000 TDIU claim form indicating he 
lost weeks of work due to illness.  Additionally, with the 
exception of his reported marital problems, there is no 
evidence that the veteran had difficulty establishing and 
maintaining social relationships during this period.  
Accordingly, a disability rating of 30 percent, and no 
higher, is warranted prior to October 23, 1999.

A higher disability rating of 50 percent, however, is 
warranted effective October 23, 1999.  At the October 1999 VA 
examination, the veteran reported an increase in his 
psychiatric symptoms, and the examiner noted that his mood 
was anxious and dysphoric.  In addition to these mood 
disturbances, the veteran reported that he had difficulty 
with feelings of frustration, irritability, and aggressive 
urges, and that he engaged in avoidant behavior.  Subsequent 
treatment records indicate that he also began experiencing an 
increase in the frequency of his panic attacks.  

The evidence does not support the assignment of an even 
higher disability rating of 70 percent under the current 
rating criteria.  Consistently during the appeal period, the 
veteran's speech, memory, orientation, thinking, and 
attention to personal appearance and hygiene were observed to 
be within normal limits.  While he sometimes exhibited a 
depressed mood, irritability, and anger, he never reported 
experiencing suicidal ideation or obsessional rituals that 
interfered with routine activities.  Additionally, while he 
experienced social difficulty, there is no evidence that he 
was unable to establish and maintain social relationships.

The Board's assessment of the impairment caused by the 
veteran's psychiatric disability is supported by the GAF 
scores assigned to him since October 1999.  The Global 
Assessment of Functioning (GAF) is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 51 to 60 denotes moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in occupational, social, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 41 to 50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in occupational, 
social, or school functioning (e.g., no friends, unable to 
keep a job).

From October 1999 through June 2000, the veteran consistently 
was assigned GAF scores of 50 and 60.  These scores indicate 
moderate to serious impairment of occupational and social 
functioning and are consistent with a disability rating of 50 
percent.

Based on the evidence of record, the Board concludes that, 
under the current criteria, the veteran's psychiatric 
symptoms did not result in social and occupational with 
reduced reliability and productivity until October 23, 1999.  
Therefore, the Board finds that a 50 disability rating, and 
no higher, is warranted from October 23, 1999, to June 11, 
2000.

Extraschedular Consideration

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record reflects that the veteran 
did not require frequent hospitalization for his psychiatric 
disability during the period under appeal and that the 
manifestations of the disability were not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the initial 30 percent disability rating and 
the 50 percent disability rating, effective October 23, 1999, 
that has been awarded in this decision.  Therefore, the Board 
has determined that referral of the claim for extra-schedular 
consideration is not warranted.




ORDER

An initial disability rating higher than 30 percent for PTSD 
with panic attacks is denied prior to October 23, 1999.

A disability rating of 50 percent for PTSD with panic attacks 
is granted, effective October 23, 1999, to June 11, 2000, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


